DETAILED ACTION
This office action is in response to the Notice of Allowance of March 24, 2021. 
This action corrected the dependency of claim 9 herein by Examiner’s Amendment. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Emmanuel Rivera on April 15, 2021. 

The application has been amended as follows: 



2. (Original) The method of claim 1, wherein the initiating is performed by a web browser.  

3. (Original) The method of claim 1, wherein the POST request is in the form of a hypertext transfer protocol (HTTP) message.  

4. (Original) The method of claim 1, wherein the request is to a web server.  

5. (Original) The method of claim 1, wherein the script language is JavaScript that runs in a web browser.  

6-7. (Canceled)  

8. (Previously Presented) A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: sending a POST request to a server to receive POST data; running a JavaScript listing on a web browser to the send the POST request; pausing the JavaScript listing, wherein the pausing is performed by a kernel driver under direction of a data leak prevention (DLP) service/daemon connected to a security analytics system to block or allow the POST data to be sent, wherein the security analytics system implements event queuing analytics and streaming analytics applied to the POST data; scanning for the POST data, wherein the scanning is performed by the kernel driver; holding the POST data until a determination is made to block or allow the POST data to be sent to the server; resuming the JavaScript listing to complete the POST request; and sandboxing to local storage access to the POST data.  

9. (Currently Amended) The system of claim 8

10. (Original) The system of claim 8, wherein the scanning the POST data is performed by a service/daemon running connected to a security analytics system.  



12. (Previously Presented) The system of claim 8, wherein the kernel driver captures the POST data and send the POST data to service/daemon for the scanning. 
 
13. (Previously Presented) A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: sending a POST request to a server to receive POST data; running a JavaScript listing on a web browser to the send the POST request; pausing the JavaScript listing, wherein the pausing is performed by a kernel driver under direction of a data leak prevention (DLP) service/daemon connected to a security analytics system to block or allow the POST data to be sent, wherein the security analytics system implements event queuing analytics and streaming analytics applied to the POST data; scanning for the POST data, wherein the scanning is performed by the kernel driver; holding the POST data until a determination is made to block or allow the POST data to be sent to the server; resuming the JavaScript listing to complete the POST request; and 4sandboxing to local storage access to the POST data.  

14. (Original) The non-transitory, computer-readable storage medium of claim 13, wherein the sending is performed by a web browser.  



16. (Original) The non-transitory, computer-readable storage medium of claim 13, wherein the sending is through an application program interface (API).  

17. (Original) The non-transitory, computer-readable storage medium of claim 13, wherein the determining comprises scanning and holding the POST data.  

18. (Canceled)  

19. (Original) The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are deployable to a client system from a server system at a remote location.  

20. (Original) The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, alone or in combination teaches the amendment limitations of the independent claims herein. Specifically, none of the prior art of record teaches: 
“…initiating a POST request for sending POST data; running a script language to send the POST data; pausing the script language, wherein pausing is performed by a kernel driver under direction of a data leak prevention (DLP) service/daemon connected to a security analytics system to block or allow the POST data to be sent, wherein the security analytics system implements event queuing analytics and streaming analytics applied to the POST data; scanning the POST data, wherein the scanning is performed by the kernel driver; determining to send the POST data; resuming the script language, wherein the POST data is allowed or blocked based on the determining; and sandboxing to local storage access to the POST data.”  The prior art teaches various related inventions as set forth in the final rejection, but the prior art of record, including any art found in updated search subsequent to applicant’s amendment fails to the newly amended independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
4/16/2021

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191